Citation Nr: 0020154
Decision Date: 06/13/00	Archive Date: 09/08/00

DOCKET NO.  95-12 887	)	DATE JUN 13, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an increased rating for residuals of an appendectomy, to include a scar, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for fungus infection of the scalp, feet and hands, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.

5.  Entitlement to a temporary total convalescent rating following surgery in April 1993.



 REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to November 1970.  He also served in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans Appeals (hereinafter the Board) on appeal from rating decisions by the Jackson, Mississippi, Regional Office (RO).

In a June 1995 rating decision, the RO granted compensation benefits under 38 U.S.C.A. § 1151 for residuals of an appendectomy, to include a scar, incurred as a result of Department of Veterans Affairs (VA) medical treatment during a hospitalization from April 23, 1993, to April 28, 1993, and assigned a noncompensable evaluation for the veterans appendectomy scar.  The veteran perfected a timely appeal to that decision.

In August 1998, the Board remanded this case to the RO for additional development of the evidence.

By a rating action dated in January 1999, the RO assigned a schedular 10 percent evaluation for residuals of an appendectomy, to include a scar.  On behalf of the veteran, the accredited representative continued to express disagreement with that decision.  In the January 1999 rating action the RO denied service connection for degenerative disc disease and arthritis of the lumbosacral spine.  The veteran was notified of this decision and of his appellate rights.  The veteran did not appeal this decision.


FINDINGS OF FACT

1.  Service connection is in effect for lumbosacral strain, residuals of an appendectomy, a fungus infection of the scalp, feet and hands, and malaria.

2.  Psoriasis is not of service origin and is not causally related to a service connected disability.

3.  The residuals of an appendectomy are manifested by a tender scar, and are not productive of any functional impairment.

4.  The veterans fungus infection of the scalp, feet and hands is not shown to be productive of exudation or constant itching, extensive lesions or marked disfigurement.

5.  The veteran's lumbosacral strain productive of no than moderate limitation of motion.

6.  The veteran underwent an appendectomy in April 1993 and convalescence is reasonably shown to have been necessitated through May 31, 1993.


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in or aggravated by military service and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 (1999).

2.  The criteria for an evaluation in excess of 10 percent for residuals of an appendectomy, to include a scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ Part 4, Diagnostic Code 7804 (1999).

3.  The criteria for an evaluation in excess of 10 percent for fungus infection of the scalp, feet and hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7806 (1999).

4.  The criteria for an evaluation in excess of 20 percent for lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 (1999).

5.  The criteria for a temporary total convalescent rating through May 31, 1993 following surgery in April 1993,are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psoriasis

The veteran is contending that psoriasis was either incurred during active service, or that his psoriasis is proximately due to or the result of his service-connected fungus infection of the scalp, feet and hands.

Initially, the Board finds that the veterans claim for service connection for psoriasis is well grounded pursuant to 38 U.S.C.A. § 5107(a), in that the claim is plausible.  This finding is based in part on the service and post service medical records showing treatment for skin disorders, variously diagnosed.  Once a claim is well grounded, VA is obligated under 38 U.S.C. § 5107(a) to assist the claimant in developing the facts pertinent to the claim.  The Board is satisfied that all available relevant evidence is of record and the duty to assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury or when a disability is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (1994); Allen v. Brown, 7 Vet.App. 439 (1995).

The service medical records reveal that while hospitalized for malaria in October 1968, the veteran was seen for erythematous, papulosquamous eruption of both feet and hands of approximately 9 months duration.  The examiners impressions included tinea corporis vs. contact dermatitis.  The report of the veteran's separation medical examination conducted in February 1970 revealed that the clinical evaluation of the skin and lymphatics was normal.

The initial postservice VA examination conducted in January 1971 revealed a diagnosis of fungus infection involving the hands and feet by history.  During a February 1973 examination the veteran reported a skin condition involving the hands, scalp, face and ears.  An examination of the skin was not conducted at that time. 

In a medical statement from a private physician, dated in January 1975, the private physician stated that he treated the veteran for seborrheic scalp and possible psoriasis from September 1971 through December 1971; contact dermatitis of the hands and feet from August 1972 to September 1972; and seborrheic scalp and possible psoriasis in December 1974.

A VA examination was conducted in February 1975.  At that time the diagnosis was fungus infection involving the hands and feet.  A VA fee basis examination by a dermatologist was conducted in February 1975.  At that time the veteran gave a history of dermatitis of the scalp, hands, and feet.  There were some partial remissions but there was always some persistent dermatitis.  The impression was seborrheic dermatitis of the scalp, chronic exematoid dermatitis of the hands and a small area of eczema over the right foot.  

He was seen at a VA outpatient clinic during the late 1970s and early 1980s on several occasions for a skin rash diagnosed primarily as seborrheic dermatitis.   During the veterans hospitalization at a VA facility in April 1993 he gave a history of a rash.  The veteran was seen at a VA outpatient clinic during 1996 for skin problems variously diagnosed to include seborrheic keratosis, chronic contact versus psoriasis, and psoriasis. 

A VA examination of the skin was conducted in February 1997.  At that time the veteran stated that he developed a skin rash in Vietnam in 1968. The examination showed scalenes involving the elbows and hands.  The diagnosis was probably psoriasis.

A VA dermatology examination was conducted in November 1998.  At that time the veteran reported that his skin problems began in Vietnam in 1968.  He had involvement from head to foot.  The examiner indicated that the veteran had seborrheic dermatitis involving the scalp and ears.  There was dyshidritic eczema involving the hands.  There was tinea and eczema involving the feet.  .  There was intertrigo in the groin area.  There was no evidence of a fungus infection.

The examiner concluded that there was no evidence of any psoriasis after reviewing the veterans medical history and examining his skin.  The examiner stated that he did not have any reason to think that since there was no evidence of psoriasis that it would be worsened by the veterans service-connected fungus infection of the scalp, feet and hands.  Color photographs of the involved areas accompanied the report.

Where the determinative issue involves a question of medical diagnosis or medical causation, competent medical evidence to the effect that the claim is plausible or possible is required to establish a well-grounded claim. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical causation, or substantiating a current diagnosis, cannot constitute evidence to render a claim well grounded under 38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted to support a claim, the claim cannot be well grounded.  Id.  While the veteran is competent to describe skin symptoms, a diagnosis and an analysis of the etiology regarding such complaints requires competent medical evidence and cannot be evidenced by the veterans lay testimony.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992);  See also Gregory v. Brown, 8 Vet.App. 563 (1996).

To summarize, the service medical records contain no definitive finding diagnostic of psoriasis.  The veteran was seen in October 1968 for skin problems involving the hands and feet.  However, the diagnosis at that time was a fungus infection, a disability for which service connection has been granted.  Additionally, the separation examination found no evidence of psoriasis.  The veterans private physician indicated that he treated the veteran for seborrheic scalp and possible psoriasis from September 1971 through December 1971 and seborrheic scalp and possible psoriasis in December 1974.  Psoriasis was not definitively diagnosed.  

The first diagnosis of psoriasis was in 1996 at a VA outpatient clinic.  This is many years after service.  Additionally the November 1998 VA examination showed no evidence of psoriasis.  The examination showed that the veteran had several other types of skin disorders.  The Board is aware that a skin disorder may be subject to periods of exacerbation and remission.  However, assuming that the veteran has chronic psoriasis, there is no medical evidence of record, which indicates that it is of service origin or is causally related to the service connected fungus infection. 

Accordingly, it is the Boards judgment that service connection for psoriasis is not warranted.

Further, the Board views the information provided in the statement of the case, supplemental statement of the cases, and other correspondence from the RO, sufficient to inform the veteran of the elements necessary to complete his application for service connection for psoriasis.  

II.  Increased Rating for Residuals of an Appendectomy, to include a Scar

Initially, the Board finds that the veteran's claim is "well-grounded" within the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that he has presented a claim which are plausible.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also satisfied that all relevant facts have been properly developed.  No further assistance to the veteran is required to comply with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which reflect the average impairment of earning capacity occasioned by the current state of a disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in a disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The history of the veterans service-connected residuals of an appendectomy, to include a scar, may be briefly described.  According to a summary of VA hospitalization dated in April 1993, the veteran was hospitalized for complaints of right lower quadrant abdominal pain, which was colicky and sharp in nature and radiated to the back, anorexia and vomiting since the previous evening.  The admitting diagnosis was possible acute appendicitis. Subsequently, the veteran underwent an appendectomy.  It was noted that the appendectomy was performed and the appendix was found to be normal and that the correct diagnosis was probable gastroenteritis.

In view of the misdiagnosis, the RO in June 1995 granted compensation benefits pursuant to 38 U.S.C.A. § 1151 for an appendectomy scar and assigned a zero percent rating.  

A VA examination was conducted in April 1996.  At that time, the veteran reported that the scar underneath his lumbar support was somewhat uncomfortable from feeling pressure over the protruding appendectomy scar when he wore the lumbar corset, which was prescribed for him.  He also reported complaints of sensation of deep itching involving the scar that he found somewhat annoying although not disabling.  On examination, the veteran had a well-healed 15-centimeter long scar in the lower McBurney point.  There was no evidence of skin adherence; however, somewhat weak abdominal musculature underneath the skin scar can be palpated on increased intraabdominal pressure like on coughing.  There was no evidence of definite defect of any nerves or definite herniation, which could be demonstrated.  The diagnoses included somewhat weakened abdominal wall musculature secondary to appendectomy scar.

A VA examination was conducted in October 1998.  At that time, the veteran reported, the veteran reported complaints of a deep itching sensation and a dull uncomfortable feeling particularly when rubbed by clothing or when he wears his lumbosacral corset for back pain.  He also reported complaints of a slight bulging on the right side of the abdomen.  On examination, there was a 4 and one half inch well healed tender scar was present in the right lower quadrant.  The scar was not poorly nourished and there was no evidence of repeated ulceration.  There was no evidence of muscle involvement, herniation or functional impairment.  

In a January 1999 rating action the RO increased the zero percent in effect to 10 percent under diagnostic code 7804.  

The RO has assigned a 10 percent evaluation for residuals of an appendectomy, to include a scar, in conjunction with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4, Diagnostic Code 7804 (1999).

Scars, which are superficial and poorly nourished, which repeatedly ulcerate, warrant a 10 percent rating.  38 C.F.R. Part 4, Diagnostic Code 7803.  Scars which are superficial and tender and painful on objective demonstration also warrant a 10 percent rating.  38 C.F.R. Part 4, Diagnostic Code 7804.  Scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. Part 4, Diagnostic Code 7805.

Diagnostic Code 7339 provides a noncompensable rating for ventral hernia, postoperative status, healed, no disability, belt not indicated.  A 20 percent rating is assigned when the hernia is small, not well supported by belt under ordinary conditions, or under ordinary conditions.  The maximum rating of 100 percent is assigned for a massive, persistent hernia with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable. 38 C.F.R. § 4.114, Code 7339.

The veterans statements are deemed competent with regard to the description of the symptoms of his residuals of an appendectomy, to include a scar.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these statements must be considered with the clinical evidence of record in conjunction with the pertinent rating criteria previously set forth.

In this regard, the recent VA examination showed a 4 and one half scar, which was described as tender.  However, the scar was also reported as well healed. Adiditionally, there was no muscle involvement or herniation.  Furthermore, the examiner indicated that there was no functional impairment and no reference was made to pain.  Therefore, the Board finds that the complaints and findings are included in the current evaluation.  Accordingly, a rating in excess of 10 percent for residuals of an appendectomy, to include a scar, is not warranted.  The Board further finds that this is the highest rating warranted during the appeal period.  Fenderson v. West,  12 Vet.App. 119 (1999).

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the veteran or his representative, as required Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In this case, the Board finds no provision upon which to assign a higher rating.


III.  Increased Rating for Fungus Infection of the Scalp, Feet and Hands

Initially, the Board finds that the veteran's claim is "well-grounded" within the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that he has presented a claim which are plausible.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board also finds that no further development of the record is necessary before appellate disposition is completed.  Accordingly, the duty to assist has been met.

Disability ratings are based on schedular requirements which reflect the average impairment of earning capacity occasioned by the current state of a disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in a disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The history of the veterans service-connected fungus infection of the scalp, feet and hands may be briefly described.  According to a service hospitalization record dated in October 1968, the veteran was seen for complaints of erythematous, papulosquamous eruption of both feet and hands of approximately 9 months duration.  The examiners diagnostic impressions were tinea corporis vs. contact dermatitis.

A VA examination was conducted in July 1971.  At that time, the diagnosis was fungus infection of the scalp and feet by history.

In a rating action, the RO granted service connection for fungus infection of the scalp and feet, and assigned a noncompensable evaluation for that disability under the provisions of Diagnostic Code 7899 of the VAs Schedule for Rating Disabilities, 38 C.F.R. Part 4.

A VA examination, conducted in February 1975 revealed a diagnosis of fungus infection of the feet, hands and scalp.  By a rating action dated in March 1975, the RO, in pertinent part, assigned a schedular 10 percent evaluation for fungus infection of the scalp, feet and hands under Diagnostic Codes 7899-7806.  The 10 percent rating has remained in effect.

The veteran received treatment at a VA facility during 1996 on several occasions for skin problems variously diagnosed to include seborrheic keratosis, chronic contact versus psoriasis, and psoriasis. 

A VA examination of the skin was conducted in February 1997.  At that time the veteran stated that he developed a skin rash in Vietnam in 1968.  He reported constant itching.  The examination showed scaliness involving the elbows and hands.  The diagnosis was probably psoriasis.

A VA dermatology examination was conducted in October 1998.  At that time the veteran reported that his skin problems began in Vietnam in 1968.  He had involvement from head to foot.  The examiner indicated that the veteran had seborrheic dermatitis involving the scalp and ears.  There was no sign of a fungus infection involving the scalp or ears.  There was dyshidritic eczema on his hands and some tinea plus eczema on the bottom of his feet.  His toenails were relatively normal.  On his groin, he had some slight intertrigo.  There was no evidence of exudation, fissuring, or sign of unbearable or constant itching.  The examiner stated that the veterans problem at the time of the examination was relatively mild. 

The RO has assigned a 10 percent rating for fungus infection in accordance with the criteria set forth in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 4.20 Diagnostic Codes 7899-7806.

Diagnostic Code 7806 provides for the evaluation of eczema.  A 10 percent evaluation requires exfoliation, exudation, or itching on an exposed surface or extensive area.  A 30 percent evaluation requires constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent evaluation requires ulceration or extensive exfoliation or crusting and systemic or nervous manifestations or exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

The veterans statements are deemed competent with regard to the description of the symptoms of his fungus infection of the scalp, hands and feet.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these statements must be considered with the clinical evidence of record in conjunction with the pertinent rating criteria previously set forth.

In this regard, the recent VA dermatology examination showed no fungus infection involving the scalp or ears.  There was eczema on his hands, and some tinea plus eczema on the bottom of his feet and slight intertrigo in the groin area.  However, the examiner specified that there was no exudation or constant itching.  There are no extensive lesions and there is no marked disfigurement resulting from a fungus infection.  Accordingly, a rating in excess of 10 percent for fungus infection of the scalp, feet and hands is not warranted.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the veteran or his representative, as required Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In this case, the Board finds no provision upon which to assign a higher rating.


IV.  Increased Rating for Lumbosacral Strain

Initially, the Board finds that the veteran's claim is "well-grounded" within the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that he has presented a claim which are plausible.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board also finds that no further development of the record is necessary before appellate disposition is completed.  Accordingly, the duty to assist has been met.

Disability ratings are based on schedular requirements which reflect the average impairment of earning capacity occasioned by the current state of a disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in a disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is recognized that disability of the musculoskeletal system is primarily the inability, due to damage or an infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The history of the veterans service-connected lumbosacral strain may be briefly described.  According to a report of VA examination conducted in January 1971, the veteran reported that he sustained a back injury while playing ball in service and that he had soreness in the low back, which was aggravated by bending and lifting. X-rays of the lumbar spine showed a concave bone defect on the lower surface of the body of the second lumbar vertebra near the anterior border, which was suggestive of explosion of the nucleus pulposus.  There was some narrowing of the intervertebral space between the 2nd and 3rd vertebrae.  The diagnoses were lumbosacral strain and bone defect of L2 on X-ray.

In a decision dated in December 1972, the Board granted service connection for lumbosacral strain.  In a rating action, implementing the Boards decision, the RO assigned a 10 percent evaluation for residuals of a lumbosacral strain under the provisions of Diagnostic Code 5295 of the VAs Schedule for Rating Disabilities, 38 C.F.R. Part 4.


A VA examination was conducted in February 1975.  X-rays of the lumbar spine showed a Grade I spondylolisthesis at L5 although the disc space was not appreciably narrowed.  The disc spaces between L1, 2 and 3 were narrowed with some spurring at this level.  The diagnoses were damaged nucleus pulposus of the lumbar spine and spondylolisthesis at L5-S1.

By a rating action dated in March 1975, the RO, in pertinent part, assigned a schedular 20 percent evaluation for lumbosacral strain.  The 20 percent rating has remained in effect.

A private MRI of the lumbar spine was conducted in February 1994.  The findings showed severe stenosis of the lateral recesses and neural foraminas at the level of the L5-S1, bilaterally.  A herniated disc at this level was also shown.  The L5 nerve root was severely compressed on both sides secondary to a combination of Grade 1 spondylolisthesis of the L5, spondylitic changes and herniated disc at the L5-S1.  There was spondylolysis of the L5 and spondylosis of the lumbosacral spine.

A VA examination was conducted in August 1994.  At that time the veteran reported chronic low back pain aggravated by weather changes, activity, sitting or standing in excess in 30 minutes.  He reported stiffness, intermittent lumbar muscle spasms, tingling, weakness and numbness in the lower extremities.  He was employed full time.  

The examination showed that the straight leg raising was painful at 30 degrees.  Musculature of the back was fair.  Forward flexion was to 60 degrees without pain.  Backward extension was normal.  Lateral flexion was to 15 degrees without pain, bilaterally.  Rotation was normal bilaterally.  X-rays showed chronic arthritis secondary to spondylolisthesis and degeneration of the L2 disc.  The diagnosis was chronic lumbosacral strain with chronic low back pain and bilateral sciatica.  The examiner also listed the findings of the private February 1994MRI of the lumbar spine.

The veteran received intermittent treatment at VA outpatient clinics from 1995 to 1996 for several problems, to include his low back.

A VA orthopedic examination was performed in February 1997.  At that time, the veteran reported complaints of his back catching and that he experienced pain when he walked especially his right hip.  He wore a back brace.  On examination, forward flexion of the lumbar spine was possible to 80 degrees.  Backward extension of the lumbar spine was possible to 20 degrees.  Left lateral flexion was possible to 35 degrees.  Right lateral flexion was possible to 35 degrees.  Rotation of the lumbar spine on the left was possible to 30 degrees.  Rotation of the lumbar spine on the right was possible to 30 degrees.  There was evidence of pain at extremes on all ranges of motion.  

X-rays of the lumbar spine showed degeneration of the L2-L3 disc space and hypertrophic spurs at L2 and L3 secondary to spondylolisthesis at L5-S1.  The diagnoses were L2-3 disc disease, arthritis at L2 and L3, and second degree spondylolisthesis (congenital) at L5-S1.

A VA examination was conducted in November 1998.  At that time, the veteran reported complaints of pain in the lower back, which radiated into the right lower buttock and right calf.  He stated that he experienced a burning sensation on the sole of his right foot with walking.  He stated that he worked as a consultant.  On examination, the veteran was able to stand erect.  He had no significant scoliosis.  His pelvis was level.  Forward flexion of the lumbar spine was possible to 45 degrees.  Extension of the lumbar spine was possible to 10 degrees.  Right lateral bending of the lumbar spine was possible to 20 degrees.  Left lateral flexion of the lumbar spine was possible to 20 degrees.  The examiner reported that the normal range of motion in a young adult is flexion 60 degrees, extension 25 degrees, and lateral bending 25 degrees, bilaterally.  The examiner commented that normal values of range of motion are only seen in young adults.  In the fourth decade our tissues begin to loose some of their elasticity.  Unless an individual pursues a vigorous stretching program, he will lose motion in the spine.

Axial compression caused no pain.  Simulated rotation caused pain.  Simulated rotation involved no stress to the lower back.  He had tenderness over the spinous processes.  Straight leg raising in the supine position caused low back pain at 45 degrees bilaterally.  Straight leg raising in the sitting position was painless.  On neurological examination, deep tendon reflexes were active and equal in the knees and absent in the ankles.  The veteran could walk on his heels and toes and squat without difficulty.  There was no evidence of motor weakness.  He had stocking like decreased sensation from the mid-portion of the right leg distally.  There was no evidence of atrophy in the lower extremities.  The circumference of his calves were equal.  Tests for equilibrium and coordination were normal.  

X-rays of the lumbar spine revealed Grade I, almost Grade II, spondylolisthesis of L5-S1.  The L5-S1 disc was very narrow.  There was a vacuum disc phenomena.  He also had marked narrowing of the L2-3 disc with osteophytes.  Small osteophytes were noted at multiple levels.  The diagnostic impressions were degenerative disc disease of the lumbar spine and spondylolisthesis at L5.

The examiner commented that there was no evidence of weakness of the lumbar spine.  Fatigability was vague and subjective complaint could not be measured.  His general coordination was normal.  There was no evidence of loss of motion due to fatigue, weakness or incoordination.  It was noted that functional ability may be compromised temporarily during acute flare-ups and that it was not feasible to estimate this additional range of motion lost due to pain on use or during a flare up.  It was also noted that when the stress fracture occurred in the par intra-articularis, which resulted in his spondylolisthesis, was unknown and could not be ascertained from the record.  The degenerative disc disease in the upper lumbar area was not a result of the spondylolisthesis.  The degenerative disc disease at L5-S1 was probably a result of the spondylolisthesis.  

The severity of lumbosacral strain is determined, for VA rating purposes, by application of the provisions of Parts 3 and 4 of the Code of Federal Regulations, and in particular 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, and Diagnostic Codes 5292, 5293 and 5295 of the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

The RO has assigned a 20 percent rating for the lumbosacral strain pursuant to the criteria set forth in the VAs Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5295.

Diagnostic Code 5295 for the evaluation of lumbosacral strain.  A 20 percent evaluation is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  The maximum 40 percent rating evaluation is warranted when the lumbosacral strain is severe with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Diagnostic Code 5292 provides for an evaluation for the limitation of motion of the lumbar spine. Pursuant to this Code provision, where the limitation of motion is severe, a 40 percent evaluation is appropriate. Where the limitation of motion is moderate, a 20 percent evaluation is assigned. Where the limitation of motion is slight, a 10 percent is appropriate.

The United States Court of Appeals for Veterans Claims (Court) has held that when a diagnostic code provides for compensation based upon limitation of motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system as primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (1999).

The veterans statements are deemed competent with regard to the description of the symptoms of his fungus infection of the scalp, hands and feet.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these statements must be considered with the clinical evidence of record in conjunction with the pertinent rating criteria previously set forth.

The recent VA examinations showed that the veteran reported low back pain, which radiated into the buttock and right leg.  However, the examination did not show any evidence of ankylosis or severe limitation of motion of the lumbar spine.  Likewise, the veteran was able to stand erect.  There was no listing of the whole spine to the opposite side, nor was there marked limitation of forward bending in standing position with loss of lateral motion.  There was no indication of muscle spasm.  

Thus, it is the judgment of the Board that the criteria for a rating in excess of 20 percent for the lumbosacral strain have not been met, and the preponderance of the evidence is against the claim for an increased rating.

The Board also finds that the clinical data which has been assembled in connection with the veteran's claim adequately portrays the extent of functional impairment attributable to the veteran's lumbar spine disability as set forth in the DeLuca case and is consistent with the current 20 percent rating.  In rendering this determination, the Board has considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by the Court in Schafrath v. Derwinski, 1 Vet.App. 589 (1991). However, no potentially applicable provision provides a basis for a compensable rating


V.  Temporary Total Convalescent Rating Following Surgery in April 1993

Initially, the Board finds that the veteran's claim is "well-grounded" within the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that he has presented a claim which are plausible.

38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3), set forth below, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  

(A)  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: 

(1)  Surgery necessitating at least one month of convalescence

(2)  Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) 

(3)  Immobilization by cast, without surgery, of one major joint or more.

Service connection is in effect for residuals of an appendectomy, to include a scar, evaluated as 10 percent disabling.  According to a summary of VA hospitalization dated on April 23, 1993, the veteran was hospitalized for complaints of right lower quadrant abdominal pain, which was colicky and sharp in nature and radiated to the back, anorexia and vomiting since the previous evening.  The admitting diagnosis was possible acute appendicitis. Subsequently, the veteran underwent an appendectomy.  It was noted that the appendectomy was performed without complications; that the veteran had no complications during surgery; and that he did well postoperatively.  It was also noted that the veteran remained afebrile and began eating on postoperative day 4 and that he experienced no nausea or vomiting postoperatively and remained afebrile.  It was further noted that his wound did not show any sign of infection; that there was no evidence of any drainage or discharge; and that the veteran was ambulating well. 

The veteran was discharged to home on April 28, 1993 with medications and that he was instructed to return to the Surgery Clinic for a follow-up evaluation in approximately 1-week or if he developed any problems with his wound.  The veteran was given instructions that he should not do any heavy lifting (over 5 to 10 pounds) for 4-6 weeks, and that he should not drive a car for ten days.

In a VA outpatient treatment record dated on May 4, 1993, the examiner noted that the veteran did not report any complaints of abdominal pain; that the veterans wound was clean and dry.  The diagnostic assessment was status post appendectomy and that the veteran was doing well.  The examiner instructed the veteran to return in approximately 1 month.

In another VA outpatient treatment record dated on June 7, 1993, the veteran reported that he had been doing great since his appendectomy.  On examination, the surgical site was clean, dry and well healed.  Although the abdomen was indicated to have been soft, it was not tender or distended.  The veteran had normative bowel sounds.  There was no evidence of any masses.  The examiner concluded that the veteran had a diagnostic impression of status post appendectomy and that the veteran was doing well.  The examiner recommended that the veteran return as occasion requires.

To summarize, the evidence shows that at the time of his discharge from the hospital on April 28, 1993 the veteran was given instructions that he should not do any heavy lifting for 4-6 weeks, and that he should not drive a car for ten days. Additionally, after being seen on May 4, 1993 at the VA outpatient treatment the physician instructed the veteran to return in approximately 1 month for a follow-up evaluation.  The Board finds that the evidence is in equipoise as to whether postoperative residuals of the appendectomy required at least one month of convalescence.  As such, the benefit of the doubt is in the veterans favor.  Accordingly, the Board concludes that a temporary total convalescent rating through May 31, 1993 is warranted.

However, this same evidence does not demonstrate that a temporary total convalescent rating beyond May 31, 1993, is warranted.  When the veteran was seen on June 7, 1993, he reported that he had been doing great since his appendectomy.  Additionally, the examiner noted that the surgical site was clean, dry and well healed.  


ORDER

The claim for entitlement to service connection for psoriasis is denied.

An increased rating for residuals of an appendectomy, to include a scar is denied.

An increased rating for fungus infection of the scalp, feet and hands is denied.

An increased rating for lumbosacral strain is denied.

A temporary total convalescent rating following surgery in April 1993, is granted through May 31, 1993, subject to the laws and regulations governing the award and disbursement of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


  
